 Case 2:20-cv-11430-KES Document 23 Filed 06/02/21 Page 1 of 1 Page ID #:151




1    CENTER FOR DISABILITY ACCESS
     Ray Ballister, Jr., Esq., SBN 111282
2    Amanda Seabock, Esq., SBN 289900
     Dennis Price, Esq., SBN 279082
3    8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
4    (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
5    Attorneys for Plaintiff ORLANDO GARCIA
6
7                              UNITED STATES DISTRICT COURT
8                             CENTRAL DISTRICT OF CALIFORNIA

9    ORLANDO GARCIA,                       )         Case No.: 2:20-cv-11430-KES
                                           )
10
            Plaintiff,                     )
                                           )         NOTICE OF SETTLEMENT AND
11                                         )         REQUEST TO VACATE ALL
       v.                                  )         CURRENTLY SET DATES
12                                         )
     VALLEY HI TRADING, INC., a California )
13
     Corporation; and Does 1-10,           )
                                           )
14                                         )
            Defendant.                     )
15                                         )
                                           )
16
17         The plaintiff hereby notifies the court that a global settlement has been reached in
18   the above-captioned case and the parties would like to avoid any additional expense,
19   and to further the interests of judicial economy.
20         The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
21   dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to all
22   parties will be filed within 60 days.
23
24   Dated: June 2, 2021                      CENTER FOR DISABILITY ACCESS
25
                                              By:   /s/ Amanda Seabock
26                                                  Amanda Seabock
27                                                  Attorney for Plaintiff

28


     Notice of Settlement                    -1-                             2:20-cv-11430-KES
